THE THIRTEENTH COURT OF APPEALS

                                   13-20-00083-CR


                                 Dale Gene McGuyer
                                         v.
                                 The State of Texas


                                  On Appeal from the
                    220th District Court of Bosque County, Texas
                             Trial Cause No. CR15279


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

April 30, 2020